DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          CARMEN HAYBIENG,
                              Appellant,

                                     v.

               FIRST PROTECTIVE INSURANCE COMPANY
               d/b/a FRONTLINE INSURANCE COMPANY,
                             Appellee.

                               No. 4D21-3311

                               [May 19, 2022]

  Appeal of a nonfinal order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Carol-Lisa Phillips, Judge; L.T. Case No.
CACE21-014289.

  Chrystal P. Robinson of Kuhn Raslavich, P.A., Boca Raton, for
appellant.

   Aron Rudman and Maria C. Medina of Simon Reed & Salazar, P.A.,
Miami, and Paulo R. Lima and Elizabeth K. Russo of Russo Appellate Firm,
P.A., Miami, for appellee.

PER CURIAM.

   Affirmed.

WARNER, GERBER and ARTAU, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.